Citation Nr: 1529933	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  09-49 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of the overpayment of nonservice-connected disability pension benefits in the amount of $5,165 to include the issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from October 1944 to July 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Committee on Waivers and Compromises (Committee) at the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2010 and September 2011, the Board remanded this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From January 1, 2008 through December 2008, the Veteran and his wife received income from the Social Security Administration which totaled more than the maximum annual pension rate; the reported unreimbursed medical expenses did not reduce countable income to below that maximum rate.  

2.  The Veteran's VA pension benefits were retroactively adjusted; this action resulted in the creation of an overpayment in the amount of $5,165 which represented the amount of pension benefits received for the period January 1, 2008 through December 2008.

3.  The overpayment of VA improved pension benefits in the amount of 5,165 was not due to the Veteran's fraud, misrepresentation or bad faith.

4.  The creation of the debt was due to fault on the part of the Veteran.

5.  Withholding of benefits or recovery would not nullify the objective for which benefits were intended, and the Veteran would be unjustly enriched if the benefits were not recovered, since failure to make restitution would result in unfair gain to the Veteran.

6.  The Veteran did not change his position to his detriment and reliance on these VA benefits does not result in relinquishment of a valuable right or incurrence of a legal obligation.

7.  Recovery of the overpayment did not deprive the Veteran of basic necessities.


CONCLUSIONS OF LAW

1.  The overpayment of $5,165 of improved pension benefits at issue is a valid indebtedness.  38 U.S.C.A. § 5112(b) (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.277, 3.500, 3.501, 3.660 (2014).

2.  The overpayment was not due to fraud, misrepresentation or bad faith of the Veteran; however, recovery of the overpayment of VA improved pension benefits in the amount of $5,165 is not against equity and good conscience and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  To implement the provisions of the law, the VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

However, VCAA is inapplicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  This case is based on income considerations and is analogous to the cases under the Barger directives.

In a December 1986 rating decision, entitlement to pension benefits was granted effective October 1986.  In the December 1986 award letter, the Veteran was advised that pension was granted and was based on his income.  He was told to inform VA immediately if there were any changes in income or dependency status.  He was provided a VA Form 21-8768.  This form informed him that he was obligated to provide prompt notice of any change in income or net worth and that a failure to provide such would result in the creation of an overpayment which would be subject to recovery.  It further stated that when reporting income, the total amount and source of all income received should be reported.  

In subsequent letters, the Veteran was again advised to keep his income information current and accurate and was also repeatedly provided VA Forms 21-8768 with most of the letters.  The letters were dated in July 1990, August 1990, November 1991, November 1992, December 1983, December 1994, February 1997, March 1998, January 1999, January 2000, January 2001, December 2002, January 2005, June 2006, and January 2007.

The Veteran remarried (his first wife died) in December 2007 and he notified VA of the marriage the following month, in January 2008.  In his contemporary Eligibility Verification Report, the Veteran reported that he and his wife received income from the Social Security Administration (SSA).  Thereafter, the Veteran was requested to furnish additional information about his wife's income, but he did not do so.

The eligibility of a veteran for improved pension depends on countable income.  Pertinent regulations provide that improved pension benefits shall be terminated if countable annual income exceeds applicable income limitations.

The Board notes that it is the responsibility of the pension recipient to notify VA of all circumstances that will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that his/her income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1).

Under the provisions of 38 C.F.R. § 3.271, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Income from the SSA is not excluded under 38 C.F.R. § 3.272.  The rate at which the Veteran may be paid pension is reduced by the amount of the Veteran's countable annual income (family income).  38 C.F.R. § 3.23.  In determining countable annual income for pension purposes, all payments of any kind or from any source (including salary, SSA, retirement or annuity payments, or similar income) shall be included except for listed exclusion.  See 38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272.  Medical expenses in excess of five percent of the applicable maximum annual pension rate (MAPR), which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  See 38 C.F.R. § 3.272(g)(2)(iii).

During the period of January 2008 through December 2008, the Veteran received pension benefits which totaled $5,165 ($429 for January through November 2008, and $446 in December 2008).  

During that time, the Veteran and his wife both received income from the SSA.  The Veteran received $615 monthly for January 2008 through March 2008 or $1845; $614.40 monthly for April 2008 through November 2008 or $4,915.20; and $650.40 in December 2008; totalling $7,410.60.  The Veteran's wife received $,1180.40 monthly for January 2008 through November 2008 or $12,984.40 and $1,248.40 in December 2008 for a total of $14,232.80.  The Veteran's income combined with his wife's income totaled $21,643.40.  

The maximum rate of countable income for a veteran with one dependent during that period was $14,643.  

The Veteran also reported unreimbursed medical expenses for that period which totaled (at most) $4,650.85.  As noted, in order for unreimbursed medical expenses to be deducted, medical expenses must exceed 5 percent of the maximum annual pension rate, or, $732.  The amount of $4,650.85 less $732 equals $3,918.85.  That amount deducted from the countable family income totaled $17,724.55 which was well above the maximum rate for the Veteran and his spouse during that time period.  

The Veteran has indicated that he and his wife did not live together by choice until May 2008, had a prenuptial agreement which kept their incomes separate, and that he did not have access to any of her personal funds.  

The RO determined that based on the Veteran's family income, his income was excessive for pension benefits as of January 1, 2008.  The pension benefits were retroactively terminated from that date.  

Subsequently, in July 2009, the Veteran was awarded a 20 percent disability rating for his bilateral hearing loss.  The RO then awarded compensation benefits which commenced February 2008.  

The Veteran has repaid the debt in full.  He maintains that he had to take out a personal loan/use credit cards to make the payment, that these actions negatively impacted his finances, and therefore, he experienced financial hardship.

As noted, the Veteran and his wife both had SSA benefits.  Although a prenuptial agreement apparently prohibited comingling funds, VA has no law or regulation which permits this type of exclusion from countable income for a family (a veteran and his wife in this case).  Their combined income was excessive for pension benefits.  Thus, the retroactive termination resulted in an overpayment in the amount of $5,165.  The Veteran was clearly told on many occasions that all income needed to be completely and promptly reported and how countable income was derived.  Accordingly, the Board finds that the overpayment at issue in this case was properly created and is a valid debt. 

The Veteran's request for a waiver of the overpayment was referred to the Committee.  The Committee made a specific determination that there was no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue.  The Board agrees with this determination.  However, the Committee further determined that recovery of the overpayment of VA improved pension benefits in the amount of $5,165 would not be against equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad faith on the veteran's part with respect to the creation of the overpayment at issue, and, therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a), in order to dispose of the matter on appeal, the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The pertinent regulation in this case provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  

The elements of equity and good conscience are as follows: (1) fault of debtor; where actions of the debtor contribute to creation of the debt; (2) balancing of faults; weighing fault of debtor against VA fault; (3) undue hardship; whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose; whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment; failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment; reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the debtor versus the fault of the VA.  

The Board notes that it is the responsibility of the pension recipient to notify VA of all circumstances that will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that her income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1).  After consideration of the record and the applicable regulatory provisions, the Board finds that the Veteran was at fault for not notifying the VA of his complete family income.  He was repeatedly notified via VA letters and VA Forms 21-8768 of his obligation to fully report his income as a pension recipient.  He did not do so in full when requested to do so.

In regard to whether collection would defeat the purpose of the benefit and whether failure to collect would cause unjust enrichment to the debtor, the Board notes that the Veteran received benefits he was not entitled to receive, as set forth above.  Thus, the recoupment of those benefits did not defeat the purpose of the benefit because the Veteran had too much income to receive the amount of pension benefits that he was paid.  The Veteran was later paid compensation benefits during much of the same time period.  While the Veteran believes that there should have been no recoupment, he also was not entitled to receive both pension and compensation.  As noted, the fact that there was a prenuptial agreement did not exclude for VA purposes his wife's income.  Also, while the Veteran may not feel that his income was substantial, it was his responsibility to report it and let VA determine his rate of benefits.  A failure to retain by VA the recouped benefits would cause unjust enrichment to the debtor.  Likewise, there is no indication that the Veteran's reliance on VA benefits resulted in relinquishment of another valuable right.  Although he said that he essentially borrowed money to repay the debt, he was not entitled to those monies as a pension recipient.

The Board has also considered whether the Veteran experienced undue financial hardship when forced to repay the debt at issue, there is no evidence that the recovery of the overpayment deprived the Veteran and his wife of the basic necessities of life.  His financial status report listed higher monthly income than debt and an installment debt on which he made payments.  The Board is simply unable to conclude that there is undue financial hardship in this case.  Moreover, the Board is unable to find a reason that the indebtedness to the Government should not be afforded the same consideration and attention he provides to his other obligations, particularly the creditor.

In sum, after weighing the facts in light of the principles of equity and good conscience, the Board finds that the preponderance of the evidence is against entitlement to waiver of the recovery of the overpayment.


ORDER

The appeal is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


